Citation Nr: 0113796	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to permanency of a total schedular rating for 
systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 15, 1992 to July 
31, 1992.

This appeal arises from a November 1999 rating decision from 
the Columbia, South Carolina RO that denied the veteran's 
request that the 100 percent schedular rating for systemic 
lupus erythematosus be considered permanent.  A Notice of 
Disagreement with the permanency issue was filed in November 
1999 and a Statement of the Case was issued in December 1999.  
A substantive appeal was filed in January 2000.  Additionally 
in January 2000, the veteran requested a hearing at the RO 
before a local hearing officer.  In April 2000, the above-
noted RO hearing was held.   

In a Statement in Support of Claim dated December 21, 1995, 
the veteran appears to be raising claims for increased 
ratings for service connected bilateral inferior pubic ramus 
stress fractures and for bilateral pes planus with 
aggravation of plantar fasciitis.  These issues, which have 
not been prepared for appellate review, are referred to the 
RO for appropriate action.  They are not inextricably 
intertwined with the issue currently before the Board.


REMAND

The veteran is claiming that the 100 percent rating assigned 
her service connected systemic lupus erythematosus should be 
determined to be permanent.  A 100 percent schedular rating 
for systemic lupus erythematosus has been in effect since 
August 25, 1996.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  The age of the 
disabled person may be considered in determining permanence.  
See 38 C.F.R. § 3.340(b) (2000).  Once permanence is 
established, a veteran need not undergo further VA 
examinations in order to retain her 100 percent disability 
rating for the permanent disability.  See 38 C.F.R. § 
3.327(b)(2)(iii) (2000).  Therefore, an examination is 
required to ascertain whether the current severity of the 
veteran's service connected systemic lupus erythematosus is 
reasonably certain to continue throughout the veteran's 
lifetime.

Additionally, at the RO in April 2000, the veteran indicated 
that her treating physicians at the VA hospital have told her 
that her systemic lupus erythematosus is permanent.  In this 
case, as the total disability is due to the severity of the 
condition, rather than unemployability, medical evidence is 
necessary to determine permanence of the severity of the 
disability, and statements from these providers should be 
obtained.  The physicians from whom the veteran requests a 
statement should include Dr. Robert Lewis.  As part of 
development, it is noted that the veteran indicated that she 
has been treated at the Columbia, South Carolina and Augusta, 
Georgia VA Medical Centers, and all treatment records from 
these facilities should be additionally be obtained.  

During the pendency of this claim, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter referred to as 
the Act], which made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with VA examinations, 
where, as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated her for 
systemic lupus erythematosus in recent 
years.  After securing the necessary 
release(s), the RO should obtain these 
records, to include those from the 
Columbia, South Carolina and Augusta, 
Georgia VAMCs.

The veteran should be requested to 
contact those providers who reported to 
her that the severity of her service 
connected systemic lupus erythematosus is 
permanent.  Thereafter, these providers, 
including Robert Lewis, M.D., should be 
contacted and requested to provide 
treatment records and rationale for 
statements that the severity of the 
veteran's systemic lupus erythematosus as 
reflected by the 100 percent rating is 
permanent.  The reasons and bases for the 
opinions rendered should be discussed in 
detail with citations to authority and 
investigation for all conclusions 
reached.  If Dr. Lewis is no longer at 
the VA facility where the veteran 
receives treatment, reasonable efforts 
should be made by the VA to assist the 
veteran in locating him.

3.   Thereafter, the veteran should be 
scheduled for a VA systemic diseases 
examination, to evaluate whether any 
current total disablement referable to 
service connected lupus is permanent.  
Notification of the date, time, and place 
of the examination should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  In determining 
whether the level of disability present 
is permanent in nature, the examiner 
should answer the following questions:

I.  Whether there is totally 
incapacitating impairment;

II.  Whether the probability of 
permanent improvement under 
treatment is remote; and

III.  Whether the impairment, at the 
level shown or worse, is reasonably 
certain to continue throughout the 
life of the veteran.

The examiner is also advised that the age 
of the veteran may be considered in 
determining permanence.  All conclusions 
should be explained in detail, and the 
evidence relied upon for the conclusions 
should be identified.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
SSOC should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and her representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


